                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES OF AMERICA                         )
                                                  )
                                                  )
 v.                                               )    No. 3:14-cr-00080-1
                                                  )    Judge Trauger
 ANTONIO SHANKLIN                                 )


                               ORDER AND MEMORANDUM

       Pending before the court is pro se motion for relief pursuant to 18 U.S.C. § 3582 by Antonio

Shanklin in which he asserts that he is entitled to a reduction of his sentence based on the Supreme

Court’s ruling in Hughes v. United States, –– U.S. –––, 138 S. Ct. 1765, –– L. Ed. 2d ––– (2018).

(Doc. No. 57).

       By order entered on September 4, 2018, the court directed the government to file an answer,

plead or otherwise respond to the motion. (Doc. No. 56). The government responded, contending

that the defendant’s motion should be denied because, under the terms of the plea agreement, he

waived his right to seek relief pursuant to § 3582 and because of various factors that render him

legally ineligible for a reduced sentence (Doc. No. 60).

I.     Background

       On May 7, 2014, Shanklin was indicted on gun and drug charges, including four counts of

possession with intent to distribute cocaine, one count of being a felon in possession of a gun, and

one count of possessing a firearm in furtherance of his drug dealing activity. (Doc. No. 1 at Page

ID # 1-3).   Shanklin had three prior cocaine distribution convictions, therefore qualifying as a

career offender under U.S.S.G. § 4B1.1 (PSR, ¶¶ 27-28, p. 10). His guideline range using the drug



                                                 1
quantity guidelines, plus 60 months for the § 924(c) conviction, was 211-248 months. His

guideline range using the career offender table for a violation of § 924(c) was 262-327 months.

Therefore, his applicable sentencing guideline range was 262-327 months, and did not depend on

the drug quantity tables in its calculation. (PSR, ¶¶ 32-33, p. 11).

       In a binding plea agreement under Rule 11 (c)(1)(C), Shanklin pled guilty on August 31,

2015, to one count of possession with intent to distribute crack cocaine and one count of possessing

a firearm in furtherance of his drug dealing activity in exchange for a sentence of 84 months on

the drug count consecutive to 60 months on the gun count, for a combined sentence of 144

months—a below guidelines sentence. (Doc. No. 38 at Page ID # 63). His plea agreement further

resulted in dismissal of a felon in possession charge, which would have resulted in a minimum

mandatory sentence of 15 years due to his status as an armed career criminal.

       On November 20, 2015, the Court sentenced Shanklin to the agreed-upon sentence of 144

months, divided into 84 months on the drug charge plus 60 months on the § 924(c) charge, as

required by statute. (Doc. No. 43 at Page ID # 73-78).

       Roughly three months after sentencing, Shanklin moved for a sentence reduction under

§ 3582(c)(2). (Doc. No. 47.) The court denied that motion, explaining that Shanklin was “not

eligible for a reduction of his sentence based on Amendment 782 because that Amendment was

already in effect at the time he was sentenced, and did not apply to reduce his sentence because

his guideline sentencing range was based on his status as a Career Offender rather than the drug

quantity involved.” (Doc. No. 50 at PageID# 100). The Sixth Circuit affirmed on appeal,

explaining that Shanklin’s sentence was imposed pursuant to a binding plea agreement under Rule

11(c)(1)(C) and, under the then-controlling concurring opinion by Justice Sotomayor in Freeman

v. United States, 564 U.S. 522 (2011), the plea agreement’s failure to expressly use a particular

                                                  2
guideline range rendered Shanklin ineligible for a sentence reduction. (Doc. No. 52). Shanklin

now has filed a motion for reconsideration of his sentence in light of Hughes. (Doc. No. 57).

II.    Analysis

       District courts have discretion to reduce the sentence “of a defendant who has been

sentenced to a term of imprisonment based on a sentencing range that has subsequently been

lowered by the Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(2). A defendant is not eligible

for a sentence reduction if a guideline amendment “does not have the effect of lowering the

defendant’s applicable guideline range.” U.S.S.G. § 1B1.1(a)(2)(B). The decision whether to

reduce a sentence must be based on the sentencing factors set forth in 18 U.S.C. § 3553(a), and

any reduction must be “consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(2).

       The defendant’s motion for relief relies on Amendment 782 to the sentencing guidelines,

which went into effect on November 1, 2014. Amendment 782 amended sentencing guideline

§ 2D.1.’s drug quantity table to reduce by two levels the base offense level for most drug offenses.

Amendment 788, which also became effective on November 1, 2014, identified Amendment 782

as retroactive. U.S.S.G. Manual App. C, amend. 788.

       In his motion, Shanklin contends that, under the Supreme Court’s recent decision in

Hughes, he should receive the benefit of Amendment 782 because the sentencing guidelines

assisted the court in sentencing him. In Hughes, the Supreme Court held that a defendant who was

sentenced under a plea agreement authorized by Federal Rule of Criminal Procedure 11(c)(1)(C)

may seek a sentence correction if his sentence was “based on” a sentencing guidelines range that

was subsequently reduced by the Sentencing Commission. A sentence will be “based on” a


                                                 3
guidelines range “if the range was a basis for the court’s exercise of discretion in imposing a

sentence.” Hughes, 138 S. Ct. at 1775.        Typically, there is no doubt “that the defendant’s

Guidelines range was a basis for his sentence” because “[t]he Sentencing Reform Act requires a

district court to calculate and consider a defendant’s Guidelines range in every case.” Id. (citing

18 U.S.C. § 3553(a)). The guidelines are “the starting point for every sentencing calculation in the

federal system,” and “a sentence imposed pursuant to a [Rule 11(c)(1)(C)] agreement is no

exception.” Peugh v. United States, 569 U.S. 530, 542 (2013); Hughes, 138 S. Ct. at 1776.

       In the instant case, it is undisputed that Shanklin entered into a “Type-C” agreement in

which the parties agreed that the appropriate term of imprisonment was 144 months. As expressly

contemplated in the plea agreement, the court was required to consider the applicable advisory

guideline range in imposing a sentence. See U.S.S.G. § 6B1.2(c). However, even if the court’s

imposition of the Rule 11(c)(1)(C) agreed-upon sentence was “based on” the guidelines under

Hughes, the decision does not provide Shanklin the relief he seeks for several reasons.

       First, Amendment 782 already was in effect at the time Shanklin was sentenced; thus, he

was sentenced using guidelines that already had incorporated Amendment 782. See 18 U.S.C. §

3582(c)(2) (defendant is only eligible for a sentence reduction if defendant was sentenced “based

on a sentencing range that has subsequently been lowered by the Sentencing Commission . . . .”)

(emphasis added).

       Second, Amendment 782 did not lower the offense levels applicable to career offenders.

See U.S.S.G. App. C, Amend. 782. Shanklin does not challenge the court’s prior determination

that he is a career offender.




                                                 4
       Third, Shanklin’s ultimate guideline range was “based on” his career offender status, not

his drug quantity. Because Shanklin’s guidelines range was calculated on the basis of the career

offender guidelines, any amendment to the drug guideline would not “have the effect of lowering

the defendant’s applicable guideline range.” See U.S.S.G. § 1B1.10(a)(2)(B). In other words,

Amendment 782 has no impact on Shanklin’s sentencing guideline calculation because he was

sentenced under the career offender provision; therefore, he is not eligible for relief under §

3582(c)(2), and Hughes does not apply under these circumstances. See United States v. Smith,

814 F.3d 802, 804 (6th Cir. 2016) (holding that defendant was ineligible for a sentence reduction

under § 3582(c)(2) because Amendment 782 did not lower the sentencing range in the career-

offender provision of the sentencing guidelines). See also United States v. Gary Lockett, No. 7:11-

CR-28 (HL), 2018 WL 4387622, at *2 (M.D. Ga. Sept. 14, 2018) (denying defendant relief under

Hughes because, in addition to other reasons, “where a defendant is sentenced under § 4B1.1 and

not under the Drug Quantity Table in § 2D1.1(c), the defendant is ineligible for § 3582(c)(2)

relief”); United States v. Evans, Criminal No. 13-173, 2018 WL 3862094, at *3 (W.D. Penn. Aug.

14, 2018) (denying relief under Hughes because, “[w]here application of an amendment to the

Guidelines does not lower a defendant’s sentencing range due to his status as a career offender, a

reduction of sentence is not authorized” under § 3582(c)(2)).




                                                5
III.   Conclusion

       Shanklin’s motion for a reduction of sentence pursuant to Hughes, Amendment 782 of the

sentencing guidelines, and 18 U.S.C. § 3582(c)(2) (Doc. No. 57) is hereby DENIED.

       It is so ORDERED.

       ENTER this 17th day of October 2018.




                                          ____________________________________
                                          Aleta A. Trauger
                                          United States District Judge




                                              6
